DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 10 June 2022, claims 1-7, 12-21 and 26-28 have been withdrawn from consideration and 8-11 and 22-25 are currently pending in the instant application.  

Election/Restrictions
Applicant’s election without traverse of Group III. Claims 8-11 and 22-25 in the reply filed on 10 June 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2019 and 22 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, Applicant provides the claim limitation, “controlling, with the robot control system, the at least one of the plurality of limbs to push of the surface to project the robot to a vertical height” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass and therefore claim 8 is rendered indefinite. Specifically, regarding the “to project the robot to a vertical height” language, it is unclear what exactly is being projected to the claimed vertical height. For example, is the robot body (i.e. torso, COG, etc.) being projected to the claimed vertical height, or alternatively, is the robot foot, or part of the robotic limb being projected to a vertical height? Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 9-11, these claims are dependent upon independent claim 8, and therefore are rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 22, Applicant provides the claim limitation, “control the at least one of the plurality of limbs to push of the surface to project the robot to a vertical height” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass and therefore claim 22 is rendered indefinite. Specifically, regarding the “to project the robot to a vertical height” language, it is unclear what exactly is being projected to the claimed vertical height. For example, is the robot body (i.e. torso, COG, etc.) being projected to the claimed vertical height, or alternatively, is the robot foot, or part of the robotic limb being projected to a vertical height? Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 23-25, these claims are dependent upon independent claim 22, and therefore are rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2011/0172817 A1, hereinafter Park).
Regarding claim 8, Park discloses a method of controlling bounding of a robot (Figures 1 & 2, robot 100), the method comprising: 
determining, with a robot control system (Figure 4, walking controller 330), that at least one of a plurality of limbs of the robot is on a surface (Figures 2-4; at least as in paragraphs 0061 and 0078-0079, wherein “the F/T sensor 24 which is mounted between the foot 112 and the ankle joint portion 230 of the robot 100 to detect whether the foot 112 touches the ground”); 
controlling, with the robot control system, the at least one of the plurality of limbs to push off the surface to project the robot to a vertical height (Figures 3 & 5; at least as in paragraphs 0064-0072 and 0100, specifically as shown in at least Figure 3, wherein the robot is controlled to perform a walking motion by sequentially lifting (i.e. unloading) and touching down (i.e. loading) of the respective limbs (i.e. feet)); 
determining, with the robot control system, that the at least one of the plurality of limbs has lost contact with the surface (Figures 3-5; at least as in paragraphs 0061, 0064-0065 and 0078-0079, wherein “the F/T sensor 24 which is mounted between the foot 112 and the ankle joint portion 230 of the robot 100 to detect whether the foot 112 touches the ground”, and further as in at least Figure 3, operation state S6, which is an unloading state of the robotic limb); and 
controlling, with the robot control system, the at least one of the plurality of limbs to propel the robot at a speed after the determining of lost contact (Figures 3-5; at least as in paragraphs 0064-0072, 0089-0092 and 0100, specifically as shown in at least Figure 3, wherein the robot is controlled to perform a walking motion by sequentially lifting (i.e. unloading) and touching down (i.e. loading) of the respective limbs (i.e. feet), and further wherein balance of the robot is maintained and/or the pose of the robot is controlled according to the movement velocity of the robot 100).
Regarding claim 9, Park further teaches wherein the determining that the at least one of the plurality of limbs of the robot is on the surface comprises detecting a touchdown of the at least one of the plurality of limbs (Figures 2-5; at least as in paragraphs 0061, 0064-0065 and 0078-0079, wherein “the F/T sensor 24 which is mounted between the foot 112 and the ankle joint portion 230 of the robot 100 to detect whether the foot 112 touches the ground”, and further as in at least Figure 3, operation state(s) S2-S5, which are each a type of loading/contact state of the robotic limb).
Regarding claim 10, Park further teaches the method further comprising defining, with the robot control system, a limb extension and a limb angle for the at least one of the plurality of limbs prior to the controlling of the at least one of the plurality of limbs to push off the surface to project the robot to a vertical height (Figures 3-5; at least as in paragraphs 0064-0065, 0077-0084 and 0089-0092, wherein when a respective limb is in a swing state and the respective foot is raised, a prepared trajectory is used as a desired angle, such that the robot is controlled to execute a walking motion of the robot).
Regarding claim 11, Park further teaches wherein the controlling the at least one of the plurality of limbs to propel the robot comprises controlling a body pitch of the robot (Figures 3-5; at least as in paragraphs 0064-0065, 0077-0084 and 0089-0092, specifically wherein the COG (center of gravity) and velocity of the robot 100 are obtained using the pose sensor 14 of the robot 100 and forward kinematics, and further wherein balance of the robot is maintained and/or the pose of the robot is controlled according to the movement velocity of the robot 100).
Regarding claim 22, Park teaches a system for controlling bounding of a robot (Figures 1 & 2, robot 100), the system comprising: 
a robot control system (Figure 4, walking controller 330) coupled to a plurality of limbs (Figures 1 & 2, legs 110L & 110R, wherein each of the respective legs have respective feet 112L & 112R) of the robot, the robot control system configured to: 
determine that at least one of the plurality of limbs of the robot is on a surface (Figures 2-4; at least as in paragraphs 0061 and 0078-0079, wherein “the F/T sensor 24 which is mounted between the foot 112 and the ankle joint portion 230 of the robot 100 to detect whether the foot 112 touches the ground”); 
control the at least one of the plurality of limbs to push off the surface to project the robot to a vertical height (Figures 3 & 5; at least as in paragraphs 0064-0072 and 0100, specifically as shown in at least Figure 3, wherein the robot is controlled to perform a walking motion by sequentially lifting (i.e. unloading) and touching down (i.e. loading) of the respective limbs (i.e. feet)); 
determine that the at least one of the plurality of limbs has lost contact with the surface (Figures 3-5; at least as in paragraphs 0061, 0064-0065 and 0078-0079, wherein “the F/T sensor 24 which is mounted between the foot 112 and the ankle joint portion 230 of the robot 100 to detect whether the foot 112 touches the ground”, and further as in at least Figure 3, operation state S6, which is an unloading state of the robotic limb); and 
control the at least one of the plurality of limbs to propel the robot at a speed after the determining of lost contact (Figures 3-5; at least as in paragraphs 0064-0072, 0089-0092 and 0100, specifically as shown in at least Figure 3, wherein the robot is controlled to perform a walking motion by sequentially lifting (i.e. unloading) and touching down (i.e. loading) of the respective limbs (i.e. feet), and further wherein balance of the robot is maintained and/or the pose of the robot is controlled according to the movement velocity of the robot 100).
Regarding claim 23, Park further teaches wherein the determining that the at least one of the plurality of limbs of the robot is on the surface comprises detecting a touchdown of the at least one of the plurality of limbs (Figures 2-5; at least as in paragraphs 0061, 0064-0065 and 0078-0079, wherein “the F/T sensor 24 which is mounted between the foot 112 and the ankle joint portion 230 of the robot 100 to detect whether the foot 112 touches the ground”, and further as in at least Figure 3, operation state(s) S2-S5, which are each a type of loading/contact state of the robotic limb).
Regarding claim 24, Park further teaches wherein the robot control system is further configured to define a limb extension and a limb angle for the at least one of the plurality of limbs prior to the controlling of the at least one of the plurality of limbs to push off the surface to project the robot to a vertical height (Figures 3-5; at least as in paragraphs 0064-0065, 0077-0084 and 0089-0092, wherein when a respective limb is in a swing state and the respective foot is raised, a prepared trajectory is used as a desired angle, such that the robot is controlled to execute a walking motion of the robot).
Regarding claim 25, Park further teaches wherein the controlling the at least one of the plurality of limbs to propel the robot comprises controlling a body pitch of the robot (Figures 3-5; at least as in paragraphs 0064-0065, 0077-0084 and 0089-0092, specifically wherein the COG (center of gravity) and velocity of the robot 100 are obtained using the pose sensor 14 of the robot 100 and forward kinematics, and further wherein balance of the robot is maintained and/or the pose of the robot is controlled according to the movement velocity of the robot 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner notes the following references which appear to also provide similar teachings/limitations provided in the instant application:
US 9,387,588 B1, issued to Blankespoor et al, which is directed towards a robotic device including a plurality of limbs, wherein said robot is controlled such that gait disturbances are compensated for during a gait of said robot.
US 2016/0251044 A1, issued to Klassen, which is directed towards a mobile robotic platform with a plurality of leg arrangements for travelling over uneven terrain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664